EXHIBIT 10.1

PORTION OF PUBLIC DEED CONTAINING PURCHASE AND SALE AGREEMENT

VOLUME NINE HUNDRED THIRTY FOUR

NUMBER: 23,691 (TWENTY THREE THOUSAND SIX HUNDRED NINETY ONE).

In Ciudad Juarez, State of Chihuahua, on November 14, 2006, before me, Mr. OSCAR
CAYETANO BECERRA TUCKER, Notary Public Number twenty-eight in exercise for this
Bravos Judicial District, acting in the Ordinary Open Protocol, I attest the
PURCHASE AND SALE AGREEMENT entered into on one part by the company TODENKO
MEXICO SOCIEDAD ANONIMA DE CAPITAL VARIABLE, hereinafter referred to as the
“SELLING PARTY”, represented by its legal representative Mr. HIRONOBU YAGAWA,
who doesn’t have a command of the Spanish language and appears along with
Mr. JOSE BENJAMIN TORRES BARRON, in his capacity as interpreter, and on a second
part the company KEYTRONIC JUAREZ, SOCIEDAD ANONIMA DE CAPITAL VARIABLE,
hereinafter referred to as the “BUYING PARTY”, represented by its legal
representative Mr. EFREN PEREZ RICARDEZ, which is granted t pursuant to the
following recitals and clauses:

R E C I TA L S

FIRST. The SELLING PARTY declares, through its appearing legal representative,
that:

a) It is a company duly incorporated and existing pursuant to the laws of the
Mexican United States (hereinafter “México”), and that it has the authority and
capacity to execute this Agreement and to abide to its terms and conditions.

b) It is the owner and has the possession and full domain of two tracts of land
(hereinafter the “LAND”) located in PARQUE INDUSTRIAL FERNANDEZ located in this
city which are identified as follows:

b.1) Urban property and constructions (hereinafter the “Property One”)
identified as fraction of block 6 (six) located in the southwest corner of the
intersection of streets Tomas Becket and Avenida El Cid in Ciudad Juarez,
Chihuahua, with a surface area of 11,803.0708 square meters (eleven thousand
eight hundred three meters seven decimeters eight square centimeters, and the
following meets and bounds:

From point one to point to one a curve with angle of 109°34’13” (one hundred
nine degrees thirty four minutes thirteen seconds) ratio of 8.736 meters (eight
meters seven hundred thirty six millimeters), length of 18.232 meters (eighteen
meters two hundred thirty two millimeters) bounds with intersection of streets
Tomas Becket and Avenida El Cid; from two to three, direction southwest 32°49’
(thirty two degrees forty nine minutes) measures 62.121 (sixty two meters one
hundred twenty one millimeters) bounds with Avenida El Cid; from three to four
in a curve with angle of 60°26’ (sixty degrees twenty six minutes), ratio of
25.755 meters (twenty five meters seven hundred fifty five millimeters), length
of 27.166 meters (twenty seven meters one hundred sixty six millimeters) bounds
with intersection of streets Avenida El Cid and Colonia Mexico Sesenta y Ocho;
from four to five, direction northeast 86°45’ (eighty six degrees forty five
minutes) measures 110.677 meters (one hundred and ten meters six hundred seventy
seven millimeters) bounds with Colonia Mexico Sesenta y Ocho; from five to six,
direction northeast 3°15’ (three degrees fifteen minutes) measures 80.125 meters
(eighty meters one hundred twenty five millimeters) bounds with private
property; and from six to the first point to close the figure, direction
southeast 86°45’ (eighty six degrees forty five minutes) measures 156.132 meters
(one hundred fifty six meters one hundred thirty two millimeters) bounds with
Tomas Becket.



--------------------------------------------------------------------------------

b.2) Urban property (hereinafter “Property Two”) identified as fraction of block
six located in the southeast intersection of streets Tomas Becket and Calle
Mayas in Ciudad Juarez, Chihuahua, with a surface area of 11,803.05 square
meters (eleven thousand eight hundred three meters five square decimeters) and
the following meets and bounds:

From point one to two in a curve with Delta of 109°56’ (one hundred nine degrees
fifty six minutes) ratio of 10.516 meters (ten meters five hundred sixteen
millimeters) sub tangent of 15.00 meters (fifteen meters) length of 20.177
meters (twenty meters one hundred seventy seven millimeters) bounds with
intersection of the streets Tomas Becket and Mayas; from two to three direction
southeast 16°41’ (sixteen degrees forty one minutes) measures 55.231 meters
(fifty five meters two hundred thirty one millimeters) bounds with Calle Mayas;
from three to four in a curve with Delta of 70°40’ (seventy degrees forty
minutes) ratio of 21.396 meters (twenty one meters three hundred ninety six
millimeters) sub tangent of 15.00 meters (fifteen meters) length of 26.165
meters (twenty six meters one hundred sixty five millimeters ) bounds with Calle
Mayas and Colonia Sesenta y Ocho; from four to five direction south east 86°45’
(eighty six degrees forty five minutes) measures 118.937 meters (one hundred
eighteen meters nine hundred thirty seven millimeters) bounds with Colonia
Mexico Sesenta y Ocho; from five to six direction northeast 3°15’ (three degrees
fifteen minutes) measures 80.125 meters (eighty meters one hundred twenty five
millimeters) bounds with private property; and from six to the first point to
close the figure direction north east 85°45’ (eighty six degrees forty five
minutes) measures 147.995 meters (one hundred forty seven meters nine hundred
ninety nine millimeters) bounds with Tomas Becket.

c) It acquired the LAND through a purchase and sale deed entered into by the
SELLING PARTY with the company KENWOOD ELECTRONICS TECHNOLOGIES (MEXICO),
SOCIEDAD ANONIMA DE CAPITAL VARIABLE, which was formalized through public deed
number 30,763 (THIRTY THOUSAND SEVEN HUNDRED SIXTY THREE) dated October twenty
eight, nineteen ninety four, granted in this city before Mr. Ruben Aguirre
Duarte, Notary Public number Sixteen in and for this District, Associated and
acting in the Protocol of Mr. Alejandro Victor Gonzalez Bernal, Notary Public
number Nineteen, in and for this District. The first official copy of such
public deed is registered in book 3296 (THREE THOUSAND TWO HUNDRED NINETY SIX)
of the First Section, with the Local Public Registry of Property, under the
following numbers:

Property One UNDER NUMBER 41 (FORTY ONE), PAGE 41 (FORTY ONE).

Property Two UNDER NUMBER 42 (FORTY TWO), PAGE 42 (FORTY TWO).

d) On the LAND was constructed an industrial building property of the SELLING
PARTY (hereinafter the “BUILDING”) with a total surface area of approximately
65,247.00 square feet (sixty five thousand two hundred forty seven square feet)
(for purposes of clarity the LAND and the BUILDING will be hereinafter jointly
referred to as the “PROPERTY”).

e) The PROPERTY is free of liens and limitations of domain and up to date in the
payment of its tax obligations, as evidenced with the lack of liens certificate
and with the receipts of the payments of the Real Property Tax, which certified
copies are attached to the appendix of this volume of my protocol under the
number hereinafter established.

f) The PROPERTY will be transferred to the BUYING party with all the easements
existing within the property for access, water, sewer system, rain drainage,
electricity, telephone services, natural gas, and any other public service in
the PROPERTY.

g) All public services are up to date in their payments and have their
respective independent meters. Specifically the BUILDING has the following
services:

Electricity of 504 KVA (five hundred four k, v, a) and water of 0.763 (cero
point seven hundred sixty three) liters per second).



--------------------------------------------------------------------------------

h) The PROPERTY is zoned for industrial use and has complied with all the
applicable environmental laws, as evidenced in the use of land certificates
issued by the Local Authority and by the Site Abandonment Certificate, which
certified copies are attached to the appendix of this volume of my protocol
under the number hereinafter established.

i) There is no litigation pending pursuant to which the SELLING PARTY has been
served or has otherwise been given notice of or has become aware of its
existence, and, there is no litigation threatened nor is there any pending or
threatened governmental or administrative proceeding which might materially
affect the BUYING PARTY’s title to the PROPERTY or ability to perform its
obligations hereunder.

j) The PROPERTY is not currently leased.

k) The legal representative of the SELLING PARTY is duly authorized to act on
behalf of the SELLING PARTY through the public deed described in the list of
document certification attached to the appendix of this volume of my protocol
under the number hereinafter established.

l) It wishes to enter into this Agreement and sell the PROPERTY to the BUYING
PARTY subject to the terms and conditions hereinafter set forth.

SECOND. The BUYING PARTY declares, through its legal representative, that:

a) It is a company duly incorporated and existing pursuant to the laws of Mexico
and has the authority and capacity to enter into this Agreement and to abide to
its terms and conditions.

b) It wishes to enter into this Agreement and buy the PROPERTY pursuant to the
terms and conditions hereinafter set forth.

c) The legal representative of the BUYING PARTY is duly authorized to act on
behalf of the BUYING PARTY through the public deed described in the list of
document certification attached to the appendix of this volume of my protocol
under the number hereinafter established, and therefore to enter into this
Agreement on its behalf.

d) Has complete knowledge of the conditions of the PROPERTY and has had the
opportunity to investigate all physical, environmental, public service and
infrastructure aspects of the PROPERTY and to carry out all inspections and
investigations that the BUYING PARTY deemed necessary and convenient to know the
conditions of the PROPERTY.

THIRD. The parties jointly declare and state, that:

a) They recognize the legal existence of each one and the legal representation
of their representatives.

b) Regarding the execution hereof, there has been no bad faith, error, deceit or
duress that could invalidate or null the same.

Given the above stated they grant the following:

C L A U S E S

FIRST. TODENKO MEXICO, SOCIEDAD ANONIMA DE CAPITAL VARIABLE, through its
appearing legal representative, SELLS the PROPERTY to KEYTRONIC JUAREZ, SOCIEDAD
ANONIMA DE CAPITAL VARIABLE with the meets and bounds described in recital b)
hereof, which are hereby reproduced as if they were literally inserted, with all
that in fact and by law corresponds to it, free of liens and other limitations
of domain, and up to date on the payment of its tax obligations, and covenants
to guarantee title and right of possession.

SECOND. The BUYING PARTY recognizes and accepts and it is aware of the current
conditions of the PROPERTY. The BUYING PARTY hereby acquires the PROPERTY “as
is”, Ad-Corpus, “where is”, and with all its flaws according to its actual
condition of state and repair. The BUYING PARTY hereby waives any right, legal
action or claim of any kind or nature regarding the condition and the existing
services of the PROPERTY, including it structural and mechanic conditions and
the existing services of the PROPERTY.



--------------------------------------------------------------------------------

THIRD. The SELLER PARTY hereby delivers the PROPERTY without reserve to the
BUYING PARTY who accepts it with all that is within the limits of the PROPERTY
as previously described, even if there is an excess or decreases in the
measurements herein described.

According to the above, the parties hereby agree that the BUYING PARTY will
assume any cost resulting from any difference between the present physical area
of the PROPERTY and the one described in the public deed that contains the title
to the property, as well as any profit in case there is an excess of land. The
BUYING PARTY hereby waives any right, legal action or claim of any type or
nature that it may be entitled to regarding any difference in the area of the
PROPERTY and the SELLING PARTY waives any right, legal action or claim of any
type or nature that it may be entitled to regarding an excess in the area of the
PROPERTY.

FOURTH. The BUYING PARTY recognizes and has full knowledge of the list drafted
by the SELLING PARTY which clearly identifies all accessories, systems and
improvements of the PROPERTY that are not included in this transaction. The
BUYING PARTY recognizes herein that all the personal objects and possessions of
the SELLING PARTY including its equipment, machinery and furniture that are not
required for the proper use and functioning of the operations of the BUILDING
and or the PROPERTY have been removed by the SELLING PARTY as of today, and are
not part of this transaction.

FIFTH. The agreed price for the PROPERTY is the amount of $1,700,000.00 (ONE
MILLION SEVEN HUNDRED THOUSAND DOLLARS 00/100 LEGAL CURRENCY OF THE UNITED
STATES OF AMERICA), equivalent to the amount of $18,564,000.00 pesos (EIGHTEEN
MILLION FIVE HUNDRED SIXTY FOUR THOUSAND PESOS LEGAL CURRENCY OF THE UNITED
MEXICAN STATES) (hereinafter the “PURCHASE PRICE”) pursuant to the exchange rate
published in the Federal Official Gazette on November thirteen of two thousand
six, plus the Value Added Tax that corresponds to the constructions.

The parties declare that from the above mentioned amount, US$690,908.70 (SIX
HUNDRED NINETY THOUSAND NINE HUNDRED EIGHT DOLLARS 70/100 LEGAL CURRENCY OF THE
UNITED STATES OF AMERICA), equivalent to the amount of $7,544,723.00 pesos
(SEVEN MILLION FIVE HUNDRED FORTY FOUR THOUSAND TWENTY THREE PESOS 00/100 LEGAL
CURRENCY OF THE UNITED MEXICAN STATES), pursuant to the exchange rate published
in the Federal Official Gazette on November thirteen of two thousand six,
correspond to the LAND, and the amount of US$1,009,091.30 (ONE MILLION NINE
THOUSAND NINETY ONE DOLLARS 30/100 LEGAL CURRENCY OF THE UNITED STATES OF
AMERICA), equivalent to the amount of $11,019,277.00 pesos (ELEVEN MILLION
NINETEEN THOUSAND TWO HUNDRED SEVENTY SEVEN PESOS 00/100 LEGAL CURRENCY OF THE
UNITED MEXICAN STATES), pursuant to the exchange rate published in the Federal
Official Gazette on November thirteen of two thousand six, correspond to the
BUILDING, therefore the Value Added Tax that is transferred pursuant to Article
10 of the Regulations of the Value Added Law, is the amount of US$151,263.69
(ONE HUNDRED FIFTY ONE THOUSAND TWO HUNDRED SIXTY THREE DOLLARS 69/100 LEGAL
CURRENCY OF THE UNITED STATES OF AMERICA), equivalent to the amount of
$1,652,891.50 pesos (ONE MILLION SIX HUNDRED FIFTY TWO THOUSAND EIGHT HUNDRED
NINETY ONE PESOS 00/100 LEGAL CURRENCY OF THE UNITED MEXICAN STATES), pursuant
to the exchange rate published in the Federal Official Gazette on November
thirteen of two thousand six.



--------------------------------------------------------------------------------

The BUYING PARTY hereby declares that it has delivered the total amount of the
Purchase Price and the corresponding Value Added Tax to the SELLING PARTY,
therefore granting the broadest receipt allowed by law.

SIXTH. The BUYING PARTY hereby receives, to its full satisfaction, the material
and legal possession of the PROPERTY.

SEVENTH. The SELLING PARTY hereby assign all rights regarding public services of
the PROPERTY in favor of the BUYING PARTY. The SELLING PARTY agrees to execute
all documents required to transfer the rights of such services and to provide
all required assistance to the BUYING PARTY so that it may finalize such
transfer after the execution hereof.

Except for all herein established, the SELLING PARTY hereby covenants and agrees
to indemnify, protect and hold harmless and defend the BUYING PARTY, against all
defects in the ownership of the PROPERTY, including against any rights of third
parties to possession.

EIGHTH. The BUYING PARTY recognizes that the SELLING PARTY does not provide any
guaranty or declaration whatsoever regarding the physical characteristics,
convenience of use or hidden defects of any construction.

NINTH. The BUYING PARTY recognizes that the SELLING PARTY has not provided any
declaration or guaranty regarding the environmental conditions of the PROPERTY.

TENTH. The BUYING PARTY hereby waives any rights established in article two
thousand twenty five of the Civil Code for the State of Chihuahua, declaring
that it has not received any guaranty, right or declaration whatsoever from the
SELLING PARTY regarding the conditions of the PROPERTY. This waiver of the
BUYING PARTY is valid pursuant to articles five, two thousand, two thousand
four, and two thousand forty one of the Civil Code for the State of Chihuahua.

ELEVENTH. The BUYING PARTY assumes the obligation to pay for all expenses,
taxes, costs, and fees derived from the execution hereof, except for the income
tax which shall be paid by the SELLING PARTY. The parties agree to prorate the
Real Property Tax, maintenance fees, services and any other charge applicable to
the PROPERTY as of this date. The prorating shall be made on the basis of a 365
day year, as of 12:01 a.m. of today. If the amount of taxes, maintenance fees,
and other amounts are not known at this time, the parties agree that they shall
be readjusted (payment or reimbursement) as soon as the amounts of such taxes,
maintenance fees or other amounts are known, in accordance with the evidence
presented. This Clause shall survive the execution hereof. The prorating shall
be made according with the number of days of the year during which each one of
the parties was the owner of the PROPERTY. Also, each party will pay for the
fees, expenses and costs of their respective legal, accounting, environmental,
engineering and other counsels that were required for the execution hereof.

TWELFTH. The SELLING PARTY declares and guarantees to the BUYING PARTY that no
broker or agent were used or have right to commission or compensation regarding
this transaction, except for CB Richard Ellis El Paso/Juarez. The SELLING PARTY
has hired CB Richard Ellis El Paso/Juarez as the broker or agent for this
transaction. The SELLING PARTY in this act pays the broker five per cent ( 5%)
of the commission of which it will be entitled pursuant to the agreement that
through separate means has been entered into by and between the SELLING PARTY
and the broker. THE SELLING PARTY shall indemnify, protect, defend and hold the
BUYING PARTY harmless of and against any obligation or responsibility of payment
of any claim, commission, cost, harm or responsibility (including the attorney’s
fees and trial costs) that arise from the non compliance of the guaranty and
agreement of the SELLING PARTY regarding the payment of any commission or
compensation. The BUYING PARTY declares that no broker or agent was used
regarding this transaction.



--------------------------------------------------------------------------------

THIRTEENTH. Whenever it shall be necessary or desirable for either of the
parties to serve any notice upon the other party pursuant to the provisions of
this Contract, such notice shall be in writing and be either served personally
or sent by registered or certified mail, return receipt requested to the
addresses set forth herein until otherwise directed in writing by the party that
wishes to change its address: To the SELLING PARTY: “MOLINA Y ASOCIADOS
CONTADORES PUBLICOS” SC, Boulevard Tomas Fernandez 8255 7C, Centro de Negocios
Campestre Senecu, Zip Code 32440, Ciudad Juarez, Chihuahua. With copy to Baker
And Mckenzie Abogados, SC. Paseo Triunfo de la Republica 3304, first floor,
Partido Romero, Ciudad Juarez, Chihuahua, Attn’ Benjamin Torres. The BUYING
PARTY: KEY TRONIC JUAREZ, S.A. DE C.V. Av. Calle Magneto 7824, Parque Industrial
Gema, Ciudad Juarez, Chihuahua, Attn: Mr. Efrén Perez. With a copy to: KEYTRONIC
CORPORATION. North 4424 Sullivan Road, Spokane, WA 99216, Attn: Kathleen Nemeth.
With a copy to: TOULET, GOTTFRIED, DAVILA Y MARTINEZ, Boulevard Tomas Fernandez
7939-209, Building “B”, Ciudad Juarez, Chihuahua, zip code 32460, Attn:
Alejandro Toulet.

FOURTEENTH. The BUYING PARTY agrees to destine the PROPERTY acquired hereby for
industrial purposes or for any other legally permitted purpose, and agrees to
comply with the Urban Development Law for the State of Chihuahua and other
applicable provisions in force for human settlement issues.

FIFTEENTH. Both parties to this Purchase and Sale Agreement declare that in this
act there have been no vices in their will that affect the validity of this
legal act, nor any harm that can affect any of the parties.

SIXTEENTH. The appearing parties accept this deed and each and every one of
their parts, given that they are drafted pursuant to their agreement; and for
any matter related to this Agreement they expressly submit to the provisions of
the Civil Code in force in the State of Chihuahua and to the jurisdiction of the
Courts of Ciudad Juarez, State of Chihuahua, expressly waiving any other
jurisdiction that given their future or present domiciles may correspond to
them.

SEVENTEENTH. The parties declare that before the execution hereof, on October 9
(NINE), 2006 (TWO THOUSAND SIX), they entered into a Promise to enter into a
Purchase and Sale Agreement regarding the PROPERTY which includes several of
conditions for the execution of this purchase and sale, same which have been
fulfilled in their totality, or the party in which favor they were made, has
waived them.

PERSONALITY OF THE PARTIES.